          Case 5:19-cv-00530-ESC Document 87 Filed 07/31/20 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION


LLOYD WHITE,                                      §
                                                  §
                      Plaintiff,                  §                SA-19-CV-00530-ESC
                                                  §
vs.                                               §
                                                  §
STERLING FOODS, MRS. TERESA                       §
LNU, ADMINISTRATOR; JAVIER                        §
PATTON, DR. NICK LNU, HR                          §
DIRECTOR; JUANITA GARZA, IRMA                     §
GARZA,                                            §
                                                  §
                      Defendants.                 §

                                             ORDER

        Before the Court in the above-styled cause of action is Plaintiff’s Motion to Withdraw

Consent to Magistrate Judge [#86].        Plaintiff, while proceeding pro se, consented to the

jurisdiction of a United States Magistrate Judge. Now that Plaintiff has been appointed an

attorney, he asks the Court to permit him to withdraw the consent. For the reasons that follow,

the Court will deny the motion.

        The Federal Magistrate Act of 1979 provides that:

            Upon the consent of the parties, a full-time United States magistrate . . .
            may conduct any or all proceedings in a jury or nonjury civil matter and
            order the entry of judgment in the case, when specially designated to
            exercise such jurisdiction by the district court or courts he serves.

28 U.S.C. § 636(c)(1). The statute also provides that the court shall take positive steps to ensure

that the parties understand their right to consent, and to protect the voluntariness of that consent.

Id. at § 636(c)(2).

        There is no absolute right to withdraw a validly given consent to trial before a magistrate.

Carter v. Sea Land Servs., Inc., 816 F.2d 1018, 1021 (5th Cir. 1987). Motions to withdraw


                                                 1
          Case 5:19-cv-00530-ESC Document 87 Filed 07/31/20 Page 2 of 3




consent may be granted only for good cause, the determination of which is committed to the

court’s sound discretion. Id. If a party can show that his consent was obtained involuntarily or

through undue influence, however, Section 636(b) requires the authorization of withdrawal. Id.

       The record in this case reflects that Plaintiff signed a consent to a magistrate judge’s

authority on November 25, 2019 [#22]. Plaintiff’s motion does not argue that this consent was

not obtained voluntarily or through undue influence. The motion simply requests that Plaintiff

be permitted to withdraw an otherwise valid consent.

       In exercising the Court’s discretion to grant a withdrawal of consent, in addition to issues

of voluntariness, the Court may consider a variety of factors, such as undue delay, inconvenience

to the court and witnesses, prejudice to the parties, whether the movant is acting pro se, whether

the motion is made in good faith, and whether the interests of justice would be served by holding

a party to his consent. See id. (collecting cases). Again, Plaintiff has not presented the Court

with any “legitimate reason to permit withdrawal of [his] consent.” Id. And the Court has

significant concerns with permitting Plaintiff to withdraw his consent at this juncture in this case,

immediately following recent adverse rulings with respect to various discovery motions Plaintiff

filed prior to the appointment of counsel. Plaintiff, through his new counsel, has filed a motion

for reconsideration with respect to these rulings, and the motion is set for a hearing on August

13, 2020. Permitting withdrawal by a party who is disappointed by certain rulings would allow a

party “to express conditional consent to a reference, thereby obtaining what amounts to a free

shot at a favorable outcome or a veto of an unfavorable outcome.” Id. at 1020–21 (“Any such

rule would allow the party to hold the power of consent over the magistrate like a sword of

Damocles, ready to strike the reference should the magistrate issue a ruling not quite to the

party’s liking.”). In light of Plaintiff’s failure to articulate the basis for the motion to consent and



                                                   2
          Case 5:19-cv-00530-ESC Document 87 Filed 07/31/20 Page 3 of 3




the Court’s concerns over the timing of the request to withdraw consent, the Court will deny the

motion.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Withdraw Consent to

Magistrate Judge [#86] is DENIED.

       SIGNED this 31st day of July, 2020.




                                    ELIZABETH S. ("BETSY") CHESTNEY
                                    UNITED STATES MAGISTRATE JUDGE




                                               3
